FILE COPY




                                  No. 07-16-00348-CR


Bernardo Luis Avila                         §     From the 287th District Court
 Appellant                                          of Bailey County
                                            §
v.                                                August 1, 2017
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated August 1, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo